Name: Commission Regulation (EEC) No 3343/89 of 7 November 1989 re-establishing of customs duties on women's or girls'wovn overcoats, raincoats and other coasts, cloaks and capes; jacket and blazers, of wool, cotton or man- made textile fibres (other than parkas) (of category 21), products of category 15 (order No 40.0150), originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323/10 Official Journal of the European Communities 8 . 11 . 89 COMMISSION REGULATION (EEC) No 3343/89 of 7 November 1989 re-establishing of customs duties on women's or girls' wovn overcoats, raincoats and other coasts, cloaks and capes ; jacket and blazers, of wool, cotton or man-made textile fibres (other than parkas) (of category 21), products of category 15 (order No 40.0150), originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply blazers, of wool, cotton or man-made textile fibres (other than parkas) (of category 21 ), products of category 15 (order No 40.0150), the originating in Pakistan, the relevant ceiling amounts to 216 000 pieces ; Whereas on 18 September 1989 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of women's or girls's woven overcoats, raincoats and other coats, cloaks and capes ; jackets and As from 11 November 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0150 15 (1 000 pieces) 6202 1 1 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool , cotton or man-made textile fibres (other than parkas) (of category 21 ) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 375, 31 . 12. 1988, p. 83 . 8 . 11 . 89 Official Journal of the European Communities No L 323/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1989 . For the Commission Christiane SCRIVENER Member of the Commission